Citation Nr: 1725039	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-17 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to accrued benefits for the purposes of reimbursement of expenses regarding the Veteran's surviving spouse's last sickness and burial.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1942 to December 1945.  The Veteran died in June 1987, and his surviving spouse, DG, died in September 2011.  The appellant is the daughter of the Veteran and DG.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 decision of the above Department of Veterans Affairs (VA) Regional Office and Insurance Center.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's surviving spouse was granted VA death pension benefits with an allowance for aid and attendance in February 2011, with an effective date of April 1, 2010, and she died in September 2011.

2.  Expenses claimed for accrued benefits of the Veteran's surviving spouse are not shown to be medical expenses for her last sickness or burial.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits for the purpose of reimbursement of expenses regarding the Veteran's surviving spouse's last sickness and burial have not been met.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the Veteran died in June 1987, and that DG was his surviving spouse.  In a February 2011 rating decision, DG was granted VA death pension benefits with an allowance for aid and attendance.  DG died in September 2011.  At the time of her death in September 2011, benefits totaling $11,616.00 had been withheld pending the appointment of a fiduciary.  The appellant is the daughter of the Veteran and DG.  In October 2011 she filed the present claim for accrued benefits based on her payments to the facility where DG lived.

Except as otherwise provided, where death occurred on or after December 1, 1962, periodic monthly benefits (other than insurance and service member's indemnity) authorized under the laws administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows: upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2).
 
"Child" means an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age or an unmarried child over the age of 18 but not over 23 years of age who was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2).  The record shows that the appellant was over 23 years of age at the time of her mother's death and does not show that she became permanently incapable of self-support prior to attaining 18 years of age.  Therefore, she is not a child for the purposes of accrued benefits.  See 38 C.F.R. § 3.1000(a)(2).

In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

Unfortunately, accrued benefits are not payable to the appellant.  With regard to burial expenses for her mother, she did not list any burial expenses on the claim application or otherwise.

With regard to expenses of last sickness, VA's Adjudication Procedures Manual (VA Manual) M21-1, Part V.i.3.D.3.b., defines last sickness as the period from onset of the acute attack causing death through the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last sickness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  

DG's death certificate indicates that she died in September 2011.  The immediate cause of death was acute cardiorespiratory arrest and coronary artery disease was a contributing cause of death.

The appellant wrote in August 2013 that DG moved into an assisted facility in March 2010 and then moved to a facility capable of providing more advanced care in August 2011.  The record of expenses and reports provided by the appellant indicate that her mother's expenses for these facilities and other medical expenses from April 1, 2010, the date the VA benefits went into effect, were paid from her mother's Social Security payments of $1,218.00 a month, with the remainder paid by the appellant.  The total amount paid by the appellant was greater than the total amount of the accrued benefits.

The death certificate indicates that DG died of an acute attack.  The billing and payment documentation of record do not show any expenses related to the cause of death.  Unfortunately, the claim for accrued benefits cannot be granted because the record does not show that the appellant paid expenses related to her mother's last sickness as defined by VA.

To the extent that the Appellant contends that such a payment should be made based upon equitable grounds, the Board is sympathetic to the claim; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis. See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, the appellant has not submitted evidence of payments made for the expense of the last sickness or burial.  The criteria for payment of accrued benefits for the purpose of reimbursement for expenses regarding the Veteran's surviving spouse's last sickness and burial are accordingly not met.  As the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to accrued benefits for the purposes of reimbursement of expenses regarding the Veteran's surviving spouse's last sickness and burial is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


